Citation Nr: 1210622	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-28 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from April 1971 to April 1975.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record reflects that the appellant only appealed one issue.  However, the representative has addressed all issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009 the Veteran underwent a VA examination that was to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2009 VA examination is not adequate.

As for the issue of entitlement to service connection for bilateral pes planus, the Board observes that pes planus was clinically noted (per Crowe v. Brown, 7 Vet. App. 238 (1994) on the report of the Veteran's October 1970 pre-induction examination.  The law provides that if a preexisting disorder is noted upon entry into service, the veteran can not bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 C.F.R. § 3.306.  The Board notes that the November 2009 VA examiner did not address the question of whether the Veteran's preexisting pes planus was aggravated by his military service, and, as such, the portion of the November 2009 VA examination discussing the Veteran's pes planus disability is not adequate to address the medical matters raised by the pes planus issue.

As for the issue of entitlement to service connection for right knee disability, the Board notes that the November 2009 VA examiner appeared to attribute the Veteran's right knee disability, at least in some part, to the Veteran's pes planus.  The November 2009 VA examiner essentially stated that "the pain from the pes planus that is not being treated" could "malign" the Veteran's knees.  In the same manner, the November 2009 VA examiner concluded the opinion by stating that the Veteran's condition of the feet essentially could have caused the Veteran to change his gait and possibly irritate his knee.  The November 2009 VA examiner also stated that the Veteran's right knee had "no clear diagnosis" but did note that the Veteran had right knee strain.  While the November 2009 VA examiner had attributed the right knee disability to the Veteran's pes planus, the November 2009 VA examiner also appeared to arguably indicate that the Veteran's right knee disability was related to the bruise to the right knee documented in a June 1972 service treatment record.

Based on the confusing language in the November 2009 VA examiner's discussion, the Board finds that the portion of the November 2009 VA examination discussing the Veteran's right knee disability is not adequate to address the medical matters raised by the right knee issue.

The Board further observes that the November 2009 VA examiner also specifically noted that right knee arthritis was not present.  In this regard, the Board notes that subsequent to the November 2009 VA examination, as noted in July 2010 VA X-rays, right medial and patellofemoral compartment arthritis has been shown.  The Board notes in passing that a November 2010 VA record reveals that the Veteran underwent right knee arthroscopic partial medial meniscectomy.

Based on the foregoing, the Board finds that the Veteran should be scheduled for a VA examination that addresses the medical matters presented by the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to examination or treatment of the Veteran (not already of record) for the disabilities on appeal and associate them with the claims file.

2.  The Veteran should be scheduled for the appropriate VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current right knee disability that is related to the Veteran's active service, to include as due to the June 1972 in-service injury.  The examiner is also asked to state whether the Veteran's pes planus disability was aggravated by his military service.  

The rationale for any opinion expressed should be set forth.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If entitlement to service connection for bilateral pes planus is granted, the AOJ must address whether the Veteran's right knee disability is related to or aggravated by that disability.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


